           Case 3:19-cv-02247-WHA Document 40 Filed 07/18/19 Page 1 of 3




     Paul J. Sayre - Pro Se

 2
     11816 Inwood Rd#1083

 3   Dallas. TX. 75244

 4   646-820-6044

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9

10

1i

12   Paul J. Sayre, D.B.A. Rdevice                            CASE NO.: 3:19-CY-02247-WHA

13             Plaintiff                                      DOCUMENT TITLE;

14
     vs.                                                      MOTION TO APPEAR BY
15
     Google, Inc.
                                                              TELEPHONE
16
               Defendant
17

18

19


20

21
              This document is to motion the Honorable Court in the United States District Court
22
     of the Northern District of California to appear by telephone for the first conference.
23

24
              Motion To Aooear Bv Teleohone:

25

26         1. The Plaintiff motions the Honorable Court to appear by telephone during the first initial

27            conference.


28         2. The Plaintiff has notified the Defendant of the intention to file the motion to appear by
                                                          1

                                   MOTION TO APPEAR BY TELEPHONE
       Case 3:19-cv-02247-WHA Document 40 Filed 07/18/19 Page 2 of 3




           telephone and they have agreed.
 1
        3. The Plaintiff resides on the east coast of the United States and traveling to the court will
 2

            place the Plaintiff in a financial hardship.
 3

 4


 5
            I declare (certify, verify or state) under penalty of perjury that the foregoing is true
 6
     and correct.
 7

 8

 9                  Dated the 17th of July, 2019

10

11

12

13                                                         Paul Joseph Sayre - Pro Se

14                                                         11816 Invi/ood Rd #1083

15
                                                           Dallas, TX. 75244
16
                                                           646-820-6044
17

18

19

20


21

22

23

24

25

26

27

28


                                 MOTION TO APPEAR BY TELEPHONE
     Case 3:19-cv-02247-WHA Document 40 Filed 07/18/19 Page 3 of 3




 2

 3

 4

 5


 6

 7

 8

 9

10

11


12

13

14


15

16

17

18

19


20

21

22

23

24

25

26

27


28


                      MOTION TO APPEAR BY TELEPHONE
